Citation Nr: 1411737	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  04-38 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disability (back condition).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to November 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter has previously been before the Board on several occasions and remanded in February 2007, February 2009, June 2010, and September 2013.  The case has been returned to the Board for further appellate review.

This appeal was processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of the case should take into consideration the existence of this electronic record.  

     
FINDINGS OF FACT

1.  The Veteran complained of back pain, sustained a back injury, and was diagnosed with lumbosacral strain, muscle strain, and back strain during active service.

2.  Symptoms of arthritis in the lumbar spine were not chronic in service, have not been continuous since separation from service, and did not manifest within one year of separation from active service.

3.  The current lumbar spine disability, diagnosed as degenerative disc disease and degenerative joint disease, is not related to active service, to include the complaints, treatment, and diagnoses of the back therein.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been satisfied by May 2001 and January 2008 letters.

Regarding the duty to assist, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records, private treatment records, Social Security Administration (SSA) records, and statements from the Veteran.  

There is no indication that additional records exist, and if they did, that they would provide a basis to grant this claim.  

The Board finds no further assistance to the Veteran with the development of evidence is required.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Under 38 C.F.R. § 3.303(a), service connection means that the facts, as shown by the evidence, establishes that a particular injury or disease was incurred coincident with service.  It may be granting by affirmatively showing inception or aggravation during service.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection can be established through application of statutory presumptions, including for chronic diseases, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed the entire evidentiary file on VBMS to ensure a total review of the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for a Lumbar Spine Disability

By way of procedural history for the claim on appeal, in February 2007, the Board reopened the claim and remanded for due process considerations and a VA examination.  He failed to report for the examination and was not given proper notice of 38 C.F.R. § 3.655, so the claim was remanded in February 2009 for the VA examination to be rescheduled.  He underwent a March 2009 VA examination; however, the Board determined the probative value of the medical opinion is lessened because was based on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, the claim was remanded in June 2010 for an addendum opinion.  A June 2010 VA addendum medical opinion was provided and he underwent a May 2013 VA Disability Benefits Questionnaire (DBQ) examination for back conditions.  In September 2013, the issue was remanded for SSA records and an additional addendum opinion because the June 2010 and May 2013 medical opinions were not rendered after review of a probative April 1995 VA examination report.  

Pursuant to the Board's September 2013 remand instructions, the RO obtained and associated with the record additional VA outpatient treatment records, SSA records, and a January 2014 VA addendum medical opinion.  The medical opinion reflects the examiner considered the evidence of record and explained the rationale for the opinions offered.  Thus, the January 2014 VA addendum medical opinion is adequate and substantially complied with the September 2013 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran contends that service connection is warranted for a lumbar spine disability as a result of hurting his back during basic training in service.   

Post-service evidence, specifically VA examination reports, reflects diagnoses of degenerative disc disease in March 2009 and degenerative joint disease in May 2013.  Therefore, a lumbar spine disability is currently shown.

Review of the service treatment records show complaints, treatment, and diagnosis pertaining to the back.  In December 1965, he was diagnosed with lumbosacral strain and complained of back pain.  He was diagnosed with muscle strain in April 1967 after a motor vehicle accident.  In July 1967, he was given an impression of low back strain after missing a step walking down stairs.  In October 1967, he reported a year-old back injury during basic training, another back injury two days later, and was given an impression of back strain.  The Board finds particularly probative that the last back injury occurred less than a month before the Veteran was separated form service, after which he was put on light duty.  Thus, the Board finds the Veteran complained of back pain, sustained a back injury, and was diagnosed with lumbosacral strain, muscle strain, and back strain during active service.

The Board finds that symptoms of arthritis in the lumbar spine were not chronic in service, have not been continuous since separation from service, and did not manifest within one year of separation from active service.  

As noted above, there were no findings of degenerative changes or arthritis in the lumbar spine documented during active service.  The first documented post-service finding of arthritis in the lumbar spine dates to 1995, when degenerative changes were confirmed by diagnostic testing pursuant to a VA general medical examination.  The VA examiner noted the Veteran hurt his back in basic training and through the years has had more and more difficulty with back pain.  After service, the Veteran was first a police officer and later a construction worker, and has not been able to work for approximately two years.  No medical opinion was rendered regarding the nature and etiology of the diagnosed chronic low back pain.

In addition, VA outpatient treatment records show the Veteran's complaint of back pain in August 2001.  He presented with a history of degenerative disc disease and degenerative joint disease of the low back, and was diagnosed with back pain due to root compression or spinal stenosis and back injury 20 years ago during warfare training.  These assertions made in 2001 of ongoing back pain 15 to 20 years prior do not date back to approximately 1967 when the Veteran separation from active service.

Moreover, as discussed above, the evidentiary record, particularly the April 1995 VA diagnostic testing results, shows that the Veteran was not diagnosed with arthritis in the lumbar spine during the first year after active service.  Therefore, service connection for a lumbar spine disability on a presumptive basis as a chronic disease is not available in this case.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board further finds that the weight of the evidence demonstrates the Veteran's currently diagnosed lumbar spine disability is not related to active service.  

As noted above, a VA treating physician documented in an August 2001 record that the Veteran's back pain is due to the alleged in-service back injury.  The Board finds that the probative value of this opinion is lessened because is not supported by any rationale.  See Miller v. West, 11 Vet. App. 345, 348 (1998).

These first documentations of a lumbar spine disability are made multiple years after separation from service, and the gap of time in the record militates against a finding that the disability had its onset during service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

Following the March 2009 VA spine examination, the VA examiner rendered a medical opinion that it is less likely than not that the Veteran's current disability is related to service, including any injuries sustained therein, noting that there were only two episodes of back pain during service, which responded quickly to treatment and after which he was not put on any profile.  In rendering his decision, the VA examiner also noted that, while there is evidence of progressively severe low back pain over the last 10 years, there is no evidence that the Veteran's back pain was incapacitating or required treatment during the many years the Veteran worked as a police officer, providing evidence against this claim. 

The March 2009 VA examination report is considered competent medical evidence; however, the probative value of the opinion provided by the VA examiner is lessened because his conclusion is based upon an inaccurate factual basis as the service treatment records (dated December 1965, April 1967, July 1967, and October 1967) show the Veteran sought treatment for low back pain on four different occasions during service, reporting a precipitating injury each time.  See Reonal, 5 Vet. App. at 461.

Subsequent June 2010 VA addendum and May 2013 VA DBQ medical opinions reiterate the Veteran's current back disability is less likely than not due to active service with supportive rationale based on normal 2001 computed tomography (CT) results of the spine.  Nevertheless, the Board also finds these medical opinions lack probative value because were not rendered after review of the probative April 1995 VA diagnostic testing results showing earlier findings of degenerative changes in the lumbar spine.  

After a fourth review of the Veteran's claims file, this time acknowledging review of the April 1995 VA examination report, the same VA examiner provided the January 2014 VA addendum medical opinion.  Specifically responding to the September 2013 Board remand instructions, the VA examiner provided, in pertinent part, the following conclusion.  By the time of the April 1995 VA examination report, which revealed mild degenerative changes, the Veteran was 52 years old and had worked as a police office for 28 years and "mild degenerative changes" is well within the expectations of age.  It is noted that in May 2001 he had a CT examination of the lumbosacral spine with contrast.  He had a very mild bulging of L5-S1 and this is within the realm of normality; thus, he had a normal CT spine examination.  

The Board finds that the January 2014 VA addendum medical opinion is adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file and there is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the lumbar spine disability and had sufficient facts and data on which to base the conclusion.  Further, there is no contradicting probative medical evidence of record.  Therefore, the Board finds this medical opinion to be of great probative value.

The Board acknowledges the Veteran is competent to report symptoms that he experiences at any time regarding the lumbar spine disability because this requires personal knowledge as it comes through the use of his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his lumbar spine disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has also not provided a nexus statement later confirmed by a medical expert or related a medical conclusion provided to him by such an expert.  Thus, his lay statements carry minimal probative weight as to the question of the etiology of any current low back disability.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's currently diagnosed lumbar spine disability and his period of active service, including no credible evidence of continuity of symptomatology for arthritis since service which would serve as a nexus to service.  As a result, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection on a direct basis.  

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disability, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



ORDER

Service connection for a lumbar spine disability (back condition) is denied.



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


